         Case 3:16-cv-02010-CSH Document 122 Filed 12/05/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


STEPHEN M. KENNEDY and ALICIA J.
CARSON, on behalf of themselves and all              No. 3:16-cv-2010 (CSH) (RMS)
others similarly situated,

 Plaintiffs,

 v.                                                  December 5, 2019

 RYAN D. McCARTHY, Acting Secretary of
 the Army,

 Defendant.



                             PROPOSED PROTECTIVE ORDER

        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and 5 U.S.C. §

552a(b)(11), IT IS HEREBY ORDERED that, subject to the terms below, Defendant is

authorized to release to Plaintiffs’ counsel — without obtaining prior written consent of the

individual to whom the information pertains — records, documents, and information that is

properly discoverable in this litigation and that otherwise would be prohibited from such release

by the Privacy Act 5 U.S.C. § 552a, and that confidential documents disclosed by either party

should be subject to the following Stipulated Protective Order.

        1.     The scope of this Protective Order covers any Protected Information, as defined in

paragraph 2 below, stored in government records and other information currently in the

possession of the United States, as well as Protected Information in possession of named

Plaintiffs or class members—except that this Order does not pertain to a named Plaintiff or class

member in regard to the use of their own Protected Information.

        All disclosures of the information described above shall be subject to the following terms.

                                                 1
         Case 3:16-cv-02010-CSH Document 122 Filed 12/05/19 Page 2 of 8



        2.      “Protected Information,” as used herein, means any information contained in any

document produced, filed, or served by a party to this litigation (including, but not limited to, a

pleading, motion, brief, notice or discovery request or response, deposition transcript, court

transcript, or declaration) that is:

                (a) required to be kept confidential pursuant to the Privacy Act, 5 U.S.C. § 552a;

        and

                (b) designated protected by the disclosing party, pursuant to paragraphs 5, 6, or 7

                of this Order, based upon the reasonable belief that the public release of such

                information would be contrary to the public interest or the parties’ privacy

                interests.

Protected Information specifically covers “application documents.” Should the parties produce

or receive application documents, which are documents provided by individuals to the defendant

for review by the defendant for discharge upgrade review(s), the Court specifically orders that

the defendant may produce these documents to the plaintiffs without redaction. This provision

should be read in context with the other sections the order, that is, the restrictions on the use of

Protected Information outside of this litigation and the limitations on who may have access to

this information, as well as the rest of this order.

        3.      An “Authorized Person” under this Order includes only:

                (a) personnel of the Court, including court reporters at depositions, hearings, or

                any other judicial proceeding,

                (b) personnel at the Department of Justice, the Department of Defense, and/or the

                Army who have direct personal involvement with or oversight responsibilities for

                this litigation;



                                                   2
         Case 3:16-cv-02010-CSH Document 122 Filed 12/05/19 Page 3 of 8



               (c) Plaintiffs’ counsel of record, attorneys working with counsel of record, law

               student interns working under the supervision of Plaintiffs’ counsel, and

               administrative personnel supporting Plaintiffs’ counsel in this litigation;

               (d) experts or consultants who are retained by a party for purposes of this

               litigation;

               (e) any person agreed to by the parties in writing or allowed by the Court.

All individuals identified in subparagraphs (d) and (e) above to whom Protected Information is

disclosed shall be informed of, and shall agree to abide by, the terms of this Order; shall not

otherwise disclose the documents or information subject to this Order to the public or to any

person or entity; and shall acknowledge their agreement to comply with the provisions of this

Order by signing a copy of the attached acknowledgment form. Counsel will retain copies of the

acknowledgment forms until such time as this litigation, including all appeals, is concluded.

       4.      Authorized Persons shall use Protected Information solely for purposes of this

litigation and may not use any Protected Information in any other litigation outside of this

litigation, i.e., this docket number. Authorized Persons may provide Protected Information only

to other Authorized Persons, and shall not give, show, make available, discuss, or otherwise

communicate Protected Information in any form except as provided herein. Authorized Persons

may share Protected Information with attorneys, law student interns, and support staff in the case

of Manker v. Modly, 3:18-cv-00372-CSH (D. Conn) solely for purposes of a possible

coordinated settlement of Manker and this action. Any Manker attorneys, law student interns, or

support staff receiving Protected Information shall agree to abide by the terms of this Order, and

Protected Information shared with Manker attorneys, law student interns, or support staff shall be




                                                 3
           Case 3:16-cv-02010-CSH Document 122 Filed 12/05/19 Page 4 of 8



inadmissible in the Manker case as “compromise offers and negotiations” within the meaning of

Federal Rule of Evidence 408.

       5.      Other than deposition transcripts, Protected Information shall be so designated as

follows:

               (a) if provided in electronic form, the subject line of the electronic transmission

               shall read “CONTAINS PROTECTED INFORMATION”; or

               (b) if provided in paper form, the document must be sealed in a parcel containing

               the legend “PROTECTED INFORMATION ENCLOSED” conspicuously marked

               on the outside. The first page of each document containing Protected Information,

               including courtesy copies for use by the Court, must contain a banner stating

               “Protected Information to Be Disclosed Only in Accordance With the U.S.

               District Court for the District of Connecticut Protective Order.”

       6.      Deposition testimony may be designated as Protected Information either on the

record during the deposition or within 10 days of receipt of the transcript. If so designated, the

final transcript of the designated testimony shall be bound in a separate volume and

conspicuously marked “PROTECTED INFORMATION ENCLOSED” on the outside.

       7.      Pursuant to this Order, a document containing Protected Information may be filed

electronically under the Court’s electronic case filing system using the appropriate activity listed

in the “SEALED” documents menu. If filed in paper form, a document containing Protected

Information must be sealed in the manner prescribed in paragraph 5(b) and must include as an

attachment to the front of the parcel a copy of the certificate of service identifying the document

being filed.




                                                  4
         Case 3:16-cv-02010-CSH Document 122 Filed 12/05/19 Page 5 of 8



       8.      If a party determines that a previously produced or filed document contains

Protected Information, the party may give notice in writing to the Court and the other parties that

the document is to be treated as protected, and thereafter the designated document must be

treated in accordance with this Order.

       9.      If either party objects to the other party’s designation of particular information as

protected, counsel for the objecting party shall notify the other party, in writing, of the objection

and the basis for the objection. The parties shall confer on the objection within seven days of the

notice to the other party of the objection. If the parties cannot resolve the objection within

fourteen calendar days of the notice to the other party of the objection, either party may seek

resolution of the issue by the Court. Unless and until the Court rules otherwise, the parties agree

that the terms of this Order apply fully to the information subject to the objection.

       10.     Redacting Protected Documents for the Public Record:

               (a) After filing a document containing Protected Information in accordance with

               paragraph 6, or after later designating a previously filed document pursuant to

               paragraph 7, a party shall serve on the other party a proposed redacted version

               that is marked “Proposed Redacted Version” in the upper right hand corner of the

               first page with the claimed Protected Information deleted.

               (b) If a party seeks to include additional redactions, it must advise the filing party

               of its proposed redactions within five business days after receipt of the proposed

               redacted version, or such other time as agreed upon by the parties. The filing party

               must then provide the other parties with a second redacted version of the

               document clearly marked “Agreed-Upon Redacted Version” in the upper right-

               hand corner of the page with the additional information deleted.



                                                  5
         Case 3:16-cv-02010-CSH Document 122 Filed 12/05/19 Page 6 of 8



               (c) At the expiration of the time period noted in (b) above, or after the parties

               have reached an agreement regarding additional redactions, the filing party may

               file with the Court the final redacted version of the document clearly marked

               “Redacted Version” in the upper right-hand corner of the first page. This

               document will be available to the public.

       11.     Each person covered by this Order shall take all necessary precautions to prevent

disclosure of Protected Information, including but not limited to physically securing,

safeguarding, and restricting access to Protected Information. The confidentiality of information

learned pursuant to this Order shall be maintained in perpetuity. Within 45 days of the

conclusion of this litigation, including all appeals, Protected Information, including all copies of

any document, shall be destroyed or returned to the designating party; and Authorized Persons

that executed the Acknowledgment pursuant to paragraph 4, shall certify in writing to the

designating party that all Protected Information has been destroyed or returned and all copies or

extracts containing such information have been destroyed. Each party may retain a file copy of

any document that has been filed with this Court or with a court of appeals in connection with

this litigation, but the document must be maintained subject to the terms of this Order.

       12.     Counsel for the parties shall promptly report any breach of the provisions of this

Order to counsel for the opposing party. Upon discovery of any breach, counsel shall

immediately take appropriate action to cure the violation and retrieve any Protected Information

that may have been disclosed to persons not covered by this Order. The parties shall reasonably

cooperate in determining the reasons for any such breach.

_______________________________
ROBERT M. SPECTOR
JUDGE



                                                  6
      Case 3:16-cv-02010-CSH Document 122 Filed 12/05/19 Page 7 of 8




AGREED TO:

FOR PLAINTIFFS:



                                                  By: /s/ Michael J. Wishnie

       Susan J. Kohlmann, pro hac vice            Julia Coppelman, Law Student Intern
       Jeremy M. Creelan, pro hac vice            Samuel J. Davis, Law Student Intern
       William S.C. Goldstein, pro hac vice       Andrew C. DeGuglielmo, Law Student Intern
       Ravi Ramanathan, pro hac vice              Samuel E. Frizell, Law Student Intern
       Jacob L. Tracer, pro hac vice              Michael J. Wishnie, ct27221
       Jenner & Block LLP                         Renée A. Burbank, ct30669
       919 Third Avenue                           Veterans Legal Services Clinic
       New York, NY 10022-3908                    Jerome N. Frank Legal Services Organization
       Tel: (212) 891-1678                        Yale Law School
       JCreelan@jenner.com                        P.O. Box 209090
                                                  New Haven, CT 06520-9090
                                                  Tel: (203) 432-4800
                                                  michael.wishnie@ylsclinics.org

                                                  Counsel for Plaintiffs




FOR DEFENDANTS:
                                                  JOHN H. DURHAM
                                                  UNITED STATES ATTORNEY

                                                  /s/ ___________
                                                  David C. Nelson
                                                  Assistant U.S. Attorney
                                                  Joseph G. Nosse
                                                  Major, U.S. Army

                                                  Counsel for Defendant




                                              7
         Case 3:16-cv-02010-CSH Document 122 Filed 12/05/19 Page 8 of 8




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


STEPHEN M. KENNEDY and ALICIA J.
CARSON, on behalf of themselves and all            No. 3:16-cv-2010(CSH) (RMS)
others similarly situated,

 Plaintiffs,

 v.

 RYAN D. McCARTHY, Acting Secretary of
 the Army,

 Defendant.


                     ACKNOWLEDGEMENT OF PROTECTIVE ORDER

        I have reviewed the Protective Order entered by the Court in this case and agree to fully

with the terms of the Order.



______________________________________________
Signature




______________________________________________
Printed name




Date: _________________________________________
